Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon; Gyeong-Il, US 20100157441 A1, and further in view of “Bhagavatula”, Venkata A. et al., US 20050069257 A1.
	With regard to claim 1, Kweon teaches an optoelectronic system (see at least parag. 0099, 0105 and figs. 1-32),
a light source being capable of delivering said electromagnetic radiation (see at least figs. 21-14 and parag. 0289, wherein the LED is a lambertian source, pa. 0289).  
a collimation device of axis D (see figs. 1-32), comprising 
a first surface intended to be placed in an outer medium having a first refraction index n1(air) and to receive an electromagnetic radiation delivered by a light source located at a distance L from the first surface and a second surface intended to deliver the collimated electromagnetic radiation (clearly shown in at least figs. 21-24, air being the first refractive index n1, pa. 0163, 0213…)

    PNG
    media_image1.png
    280
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale


 the collimation device being mainly made of a first material having a second refraction index n2 and the first surface being defined by the revolution around axis D of a profile defined in a plane perpendicular to axis D (clearly shown in at least figs. 21-24, axis D is the central axis of the lens in a symmetrical fashion by the revolution around axis D), each point of said profile being defined by an abscissa x and an ordinate y in a reference frame having its axis of abscissas contained in said plane and perpendicular to axis D and running through the center of the first surface and its axis of ordinates being axis D (clearly shown in at least figs. 21-24), the profile being the curve representative of the function y(x) obtained (clearly shown in at least figs. 21-24). 	Kweon further teaches a) optical lensed fiber in which an optical fiber is coupled onto the end of the lens as being lensed fiber (see parag. 0128 and 0146). 
 However, Kweon does specifically teach that an optical coupler made of a second material, identical or different from the first material, in contact with the second surface, wherein the optical coupler corresponds to a frustum of axis D, and (b) the above profile curve being within 10%, by digital integration of the following differential  
    PNG
    media_image3.png
    27
    353
    media_image3.png
    Greyscale

Bhagavatula, teaches an optical coupler made of a second material, identical or different from the first material, in contact with the second surface (clearly shown in at least figs 1A-B; at least pa. 0034, 0040), 

    PNG
    media_image4.png
    275
    811
    media_image4.png
    Greyscale

(Optical Device/Lens with an optical coupler/lens)


    PNG
    media_image5.png
    323
    705
    media_image5.png
    Greyscale


wherein the optical coupler corresponds to a frustum of axis D (clearly shown in at least figs 1A-B).   
	Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Kweon’s optical collimating device with incorporating the optoelectronic components of Bhagavatula such as including to transforming circular mode fields to elliptical mode fields and vice versa is referred to as anamorphic.  fiber lens is the ability to focus light from the pigtail fiber into a spot having the required size and intensity at a selected working distance (pa. 0002).  Further, with regard to limitation (b)

    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale

 the optical device (lens) of Kweon is about identical to that of the applicant and meets all refractive indexes as claimed, including the curve representation of the lens profile and that thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the material/refractive index of the lens material that meets the above percentage and the equation to obtain optical efficiency with predictable results and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

The arguments with regard to the obviousness and motivation stated in rejection of claim 1, incorporated in rejection of the following claims as follows:
2. The collimation device according to claim 1, wherein the second surface is planar  (clearly shown in at least figs. 21-24).  
3. The collimation device according to claim 1, wherein the second surface is perpendicular to axis D (clearly shown in at least figs. 21-24).    
4. The collimation device according to claim 1, comprising a lateral cylindrical wall of axis D coupling the first surface to the second surface (clearly shown in at least figs. 21-24).  
5. The collimation device according to claim 1, wherein the first and second surfaces each have a radius in the range from 1 mm to 100 mm (see at least parag. 0210; and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).  
6. The collimation device according to claim 1, wherein the outer medium is air (pa. 0163, 0213…).  

7-9 cancelled.
 
With regards to claims 10-12, Kweon further teaches optical lensed fiber in which an optical fiber is coupled onto the end of the lens as being lensed fiber (see parag. 0128 and 0146). However, Kweon does specifically teach wherein the optical device and the optical coupler form a monoblock part; a waveguide made of a third material, 
Such limitations are taught by Bhagavatula, who teaches an optical coupler made of a second material, identical or different from the first material, in contact with the second surface (clearly shown in at least figs 1A-B; at least pa. 0034, 0040), 

    PNG
    media_image4.png
    275
    811
    media_image4.png
    Greyscale

(Optical Device/Lens with an optical coupler/lens)


    PNG
    media_image5.png
    323
    705
    media_image5.png
    Greyscale


wherein the optical coupler corresponds to a frustum of axis D (clearly shown in at least figs 1A),; wherein the optical device and the optical coupler form a monoblock part (clearly shown in at least figs 1A-B); a waveguide made of a third material, identical or different from the second material, in contact with the optical coupler (clearly shown in at least figs 1A-B; at least pa. 0034, 0040); wherein the waveguide comprises a bundle of optical fibers (see at least parag. 0054).       
Kweon’s optical collimating device with incorporating the optoelectronic components of Bhagavatula such as including to transforming circular mode fields to elliptical mode fields and vice versa is referred to as anamorphic.  Another desirable characteristic of the fiber lens is the ability to focus light from the pigtail fiber into a spot having the required size and intensity at a selected working distance (pa. 0002).

		13. (New) The optoelectronic system according to claim 1, wherein the light source is a Lambertian source (see at least figs. 21-14 and parag. 0289, wherein the LED is a lambertian source, pa. 0289).

Response to Arguments and Amendment

	
Applicant’s argument filed on 9/23/2021 have been fully considered but they are not persuasive. Applicant asserts that:
 ‘the Office Action asserts that even if Kweon does not teach or suggest the equation of claim 1, the collimator of Kweon reproduces the effects of the collimator of claim 1, and it would have been obvious to modify the material/refractive index of lens material that meets the above limitation. Bhagavatula describes optical fiber structures with a gradient index and does not teach or suggest frustoconical couplers.  
Even if Kweon and Bhagavatula were combined as asserted in the Office Action (Applicant does not agree with such a combination), claim 1 still distinguishes over any such combination’. 
9473437.1	

Kweon further teaches a) optical lensed fiber in which an optical fiber is coupled onto the end of the lens as being lensed fiber (see parag. 0128 and 0146). 
However, Kweon does specifically teach that an optical coupler made of a second material, identical or different from the first material, in contact with the second surface, wherein the optical coupler corresponds to a frustum of axis D, and (b) the above profile curve being within 10%, by digital integration of the following differential equation: 
    PNG
    media_image3.png
    27
    353
    media_image3.png
    Greyscale


Bhagavatula, teaches an optical coupler made of a second material, identical or different from the first material, in contact with the second surface (clearly shown in at least figs 1A-B; at least pa. 0034, 0040), 

    PNG
    media_image4.png
    275
    811
    media_image4.png
    Greyscale

(Optical Device/Lens with an optical coupler/lens)


    PNG
    media_image5.png
    323
    705
    media_image5.png
    Greyscale



	Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Kweon’s optical collimating device with incorporating the optoelectronic components of Bhagavatula such as including to transforming circular mode fields to elliptical mode fields and vice versa is referred to as anamorphic.  Another desirable characteristic of the fiber lens is the ability to focus light from the pigtail fiber into a spot having the required size and intensity at a selected working distance (pa. 0002).  Further, with regard to limitation (b)

    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale

 the optical device (lens) of Kweon is about identical to that of the applicant and meets all refractive indexes as claimed, including the curve representation of the lens profile and that thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the material/refractive index of the lens material that meets the above percentage and the equation to obtain optical efficiency with predictable results and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
frustoconical coupler”, and that the the claimed invention containing the feature/structural limitations that are already met by the cited references and that the pertaining characteristics should have substantially be met by the claimed feature limitations, unless the applicant may add the differences in such features that may distinguish froam the prior art teachings.   
 
      Thus, the Applicant is kindly advised to appropriately narrow the scope of the    
        Invention using technical feature differences such as the coupler in contact with outer surface of the lens as shown for example in figure 4 that may overcome the above references, though a new search would be needed buy the examiner. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883